956 F.2d 1162
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fred W. ALLNUTT, Sr., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 91-1073.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 20, 1991.Decided Feb. 26, 1992.

Appeal from the United States Tax Court.   Judge Halpern, Tax Court Judge.  (Tax Ct. No. 9225-89).
Lowell H. Becraft, Jr., Huntsville, Ala., for appellant.
Shirley D. Peterson, Assistant Attorney General, Gary R. Allen, Robert S. Pomerance, Curtis C. Pett, United States Department of Justice, Washington, D.C., for appellee.
U.S.T.C.,
AFFIRMED.
Before DONALD RUSSELL and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Fred W. Allnutt, Sr. appeals from the decision of the tax court finding him liable for penalties for failure to pay estimated taxes, civil fraud, and pursuing a frivolous proceeding in tax court.   I.R.C. §§ 6653(b), 6654, and 6673.   Allnutt contends that the imposition of these penalties is in error because the Commissioner has failed to properly comply with the Paperwork Reduction Act of 1980 and that summary judgment was improper on the issue of fraud.   After careful review of the record, briefs of counsel, and the decision of the tax court, we find Allnutt's arguments without merit.   Therefore, we affirm on the reasoning of the tax court.  Allnutt v. Commissioner, Tax Ct. No. 9225-89 (U.S. Tax Ct. Jan. 18, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.